UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 19-00701-AG (DFMx) Date January 13, 2020

 

 

Title Jorge Valdes v. Harcourts International USA, Inc.

 

Present: The Honorable ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION WITHOUT
PREJUDICE ON STIPULATION TO DISMISS CASE

The Court, having been advised by the Plaintiff that this action has been resolved by a

Joint Stipulation of Dismissal [48], hereby orders this action dismissed WITHOUT prejudice.
The Court hereby orders all proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
